OPINION ON APPELLANT’S MOTION TO REINSTATE THE APPEAL
MORRISON, Judge.
The record has now been perfected to show that notice of appeal was in fact timely given after sentence. The appeal is reinstated and will be considered on its merits.
Appellant filed no appellate brief in the trial court as required by Article 40.09, Sec. 9, Vernon’s Ann.C.C.P. The sole question sought to be presented in a brief filed only in this Court relates to the manner of summoning talesmen to complete the jury panel. Such does not require consideration as unassigned error under Sec. 13 of Article 40.09, supra. Bellah v. State, Tex.Cr.App., 415 S.W.2d 418. We further observe that none of the talesmen served on the jury.
The judgment is affirmed.